Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 1 of 20 PageID# 693



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Joshua Gary Anderson,
       Petitioner,

                                                                              I:19cv75(LO/TCB)

Mark J. Bolster,
      Respondent.

                                             ORDER


       Under consideration is respondent Mark Bolster's renewed motion to dismiss Joshua

Anderson's petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.           Dkt. No.

20. Petitioner received the notice required by Local Civil Rule 7(K)and Roseboro v. Garrison.

528 F.2d 309(4th Cir. 1975), and opposes respondent's motion. See Dkt. Nos. 22,26. This

matter is thus ripe for adjudication. For the reasons explained below, respondent's motion to

dismiss must be granted, and the petition must be dismissed with prejudice.

                                          I. Background

       Petitioner, a prisoner at the Federal Correctional Institution Petersburg, is serving a thirty-

year sentence having pleaded guilty before a military trial judge to offenses including rape of a

child, conspiracy to rape a child, taking indecent liberties with a child, possession and

distribution ofchild pornography, communicating a threat, and more.           Dkt. No. 1; United

States V. Anderson. NMCCA 201200499, 2013 WL 3242397, at *1 (N-M. Ct. Grim. App. June

27,2013). As part of his pretrial plea agreement, petitioner agreed to waive his right to move the

military court for Article 13, Uniform Code of Military Justice("UCMJ"),credit, which is credit

issued by a military judge when an accused has been subjected to pretrial confinement that

constituted punishment or imposed unusually harsh conditions or circumstances.              Dkt. Nos.
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 2 of 20 PageID# 694
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 3 of 20 PageID# 695
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 4 of 20 PageID# 696
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 5 of 20 PageID# 697
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 6 of 20 PageID# 698
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 7 of 20 PageID# 699
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 8 of 20 PageID# 700
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 9 of 20 PageID# 701
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 10 of 20 PageID# 702
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 11 of 20 PageID# 703
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 12 of 20 PageID# 704
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 13 of 20 PageID# 705
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 14 of 20 PageID# 706
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 15 of 20 PageID# 707
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 16 of 20 PageID# 708
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 17 of 20 PageID# 709
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 18 of 20 PageID# 710
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 19 of 20 PageID# 711
Case 1:19-cv-00075-LO-TCB Document 33 Filed 08/27/20 Page 20 of 20 PageID# 712
